Name: Council Regulation (EEC) No 816/92 of 31 March 1992 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy
 Date Published: nan

 1 . 4. 92 Official Journal of the European Communities No L 86/83 COUNCIL REGULATION (EEC) No 816/92 of 31 March 1992 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Article 1 Article 5c of Regulation (EEC) No 804/68 is hereby amended as follows :Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), 1 . in the first subparagraph of paragraph 1 , 'during eight periods' shall be replaced by 'during nine periods' ; 2. the following paragraph shall be added : ' lb. In the case of agricultural holdings situated in the territory of the former German Democratic Repub ­ lic, the reference quantity may be allocated provision ­ ally for the ninth period, provided that the quantity thus allocated is not modified during that period.' ; 3 . the following point shall be added to paragraph 3 : '(g) for the 12-month period from 1 April 1992 to 31 March 1993, and without prejudice during that period, taking account of the Commission propo ­ sals in connection with the reform of the CAP, to a 1 % reduction calculated on the basis of the quantity referred to in the second subparagraph of this paragraph, the total quantity, expressed in thousands of tonnes, shall be : Whereas the additional-levy arrangements introduced by Article 5c of Council Regulation (EEC) No 804/68 (2), as last amended by Regulation (EEC) No 374/92 (3), expire on 31 March 1992 ; whereas new arrangements applicable until the year 2000 are to be adopted as part of the reform of the common agricultural policy (CAP) ; whereas it is necessary in the meantime to continue the present arrangements for a ninth period of 1 2 months ; whereas, under the Commission proposals, the total quantity set by this Regulation may be reduced, in return for compensa ­ tion, for the said period so that the rationalization efforts already begun can be continued ; Whereas because of the market situation it was necessary temporarily to suspend part of the reference quantities from the fourth to the eighth 12-month period, pursuant to Regulation (EEC) No 775/87 (4), as last amended by Regulation (EEC) No 3643/90 (*) ; whereas owing to persisting surpluses, 4,5 % of the reference quantities for deliveries are not included for the ninth period in the guaranteed total quantities ; whereas in the course of the reform of the CAP, the Council will decide definitively what is to happen with these quantities ; whereas, on this assumption, the amount for each Member State of the quantities concerned should be specified ; 2 881,036 4 369,390 27 154,205 0 520,615 4 361,750 23 042,430 4 725,600 8 224,210 237,175 10 709,205 1 743,420 13 702,993. Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United KingdomWhereas it has been agreed that application of the arrangements to control milk production must not jeopar ­ dize the restructuring of agricultural holdings in the terri ­ tory of the former German Democratic Republic ; whereas the difficulties encountered make it necessary to extend for a further period the flexibility introduced into those arrangements for that territory, while ensuring that it remains the sole beneficiary, The quantities referred to in Regulation (EEC) No 775/87 which are not included in the first subparagraph are as follows in thousands of tonnes : Belgium 144,495 Denmark 219,690 Germany 1 360,21 5 (2) Greece 24,165 Spain 209,250 France 1 1 53,530 Ireland 237,600 Italy 395,910 (') OJ No C 337, 31 . 12. 1991 , p. 34. (2) Opinion delivered on 25 March 1992 (not yet published in the Official Journal). 0 OJ No L 148, 28 . 6. 1968, p. 13 . (4) OJ No L 41 , 18 . 2. 1992, p. 9. 0 OJ No L 78, 20. 3 . 1987, p. 5. V) OJ No L 362, 27. 12. 1990, p. 9 . No L 86/84 Official Journal of the European Communities 1 . 4. 92 Luxembourg Netherlands United Kingdom 11,925 539,055 689,831 The Council shall take a final decision on the future of- these quantities in the context of the reform of the CAP: Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1992. (') Including 6 157,620 for deliveries to buyers established in the territory of the former German Democratic Republic. (2) Including 306,18 in the territory of the former German Democratic Republic . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1992. For the Council The President Arlindo MARQUES CUNHA \